NO. COA13-603

                     NORTH CAROLINA COURT OF APPEALS

                           Filed: 7 January 2014


CARTERET COUNTY o/b/o, LANNI AMOR
V KENDALL,
     Plaintiff,

     v.                                    Carteret County
                                           No. 12 CVD 1150
                                           IV-D No. 5339303
GREGORY S. KENDALL,
     Defendant.


    Appeal by Plaintiff from order entered 8 March 2013 by Judge

Paul M. Quinn in Carteret County District Court.               Heard in the

Court of Appeals 21 October 2013.


    Erin B. Meeks for Plaintiff.

    No brief filed by Defendant.


    DILLON, Judge.


    Carteret   County,    on     behalf   of   Lanni   Amor    Vero   Kendall

(Plaintiff),   appeals    from    the     trial   court’s     order   denying

enforcement in North Carolina of a child support order originally

entered in Colorado against Plaintiff’s ex-husband, Gregory S.

Kendall (Defendant).     We reverse.

                I. Factual & Procedural Background
                                           -2-
     Plaintiff and Defendant lived in Colorado at the time of their

divorce in January 2009.            When the divorce decree was entered, the

Colorado court also entered an order requiring Defendant to pay

child support for their minor child.                      Defendant subsequently

relocated        to     North     Carolina,      prompting     Plaintiff     to   seek

registration and enforcement of the Colorado child support order

in North Carolina.           A notice of registration of the Colorado order

in North Carolina was issued on 15 October 2012 and served on

Defendant on or about 26 October 2012.

     Defendant timely filed a request for a hearing to contest

enforcement of the Colorado order in North Carolina.                       The matter

was heard in Carteret County District Court on 7 February 2013, at

which     time        Defendant    contended,      essentially,       that   he    had

wrongfully been required to register as a sex offender in North

Carolina and that this error had prevented him from securing

employment through which he could earn wages to pay child support.

Counsel for Plaintiff countered that Defendant’s contention was

without    merit,       as   it    bore   no   relation   to    any   of   the    seven

statutorily prescribed defenses available to contest registration

and enforcement of the child support order under N.C. Gen. Stat.

§ 52C-6-607(a).          The trial court issued its ruling in open court

as follows:
                                    -3-
          I’m going to go off the grill on this one and
          I’ll say the same thing I did to you and this
          might be wrong – what I’m getting ready to do.
          I’m going to make up an eighth reason,
          (inaudible), and I’m not going to register the
          Order here today and . . . they’re certainly
          free to appeal this and they probably will[.]”

          . . . .

          They’re going to appeal this so, again,
          [Defendant], I feel for your position.     I’m
          going to buy you a little more time on this
          but uh, eventually this is going to come down
          on you, okay?     So do some scrambling, do
          whatever you need to do, but from today’s
          standpoint, [we] don’t have an angry Plaintiff
          here, she’s moved to Colorado and I’m not
          going to register the Order.        It’s very
          appealable just like uh, another case I did
          today but I’m going to advocate a little bit
          for you today. All right. Have a good day.

     The trial court subsequently entered a written order on 8

March 2013, finding that “Defendant [did] not raise any of the

defenses enumerated in N.C. Gen. Stat. § 52C-6-607(a)” and that

“Defendant’s   evidence   [did]    not    support   any   of   the   defenses

enumerated in 52C-6-607.”         Notwithstanding these findings, the

trial court concluded as a matter of law that “in light of

Defendant’s legal challenge to his status as a registered sex

offender, equity demands that the Colorado child support order not

be registered in the State of North Carolina at this time.”              From

this order, Plaintiff appeals.

                            II. Analysis
                                  -4-
    Plaintiff contends that the trial court erred in failing to

confirm registration and permit enforcement of the Colorado child

support order in the State of North Carolina.       We agree.

    The trial court’s decision to deny enforcement of the child

support order constituted a conclusion of law, reviewable by this

Court de novo on appeal.     State ex rel. Lively v. Berry, 187 N.C.

App. 459, 462, 653 S.E.2d 192, 194 (2007).          Under the de novo

standard, “we may freely substitute our judgment for that of the

[trial]   court.”    Ayers   v.   Bd.   of   Adjustment   for   Town   of

Robersonville Through Roberson, 113 N.C. App. 528, 530-31, 439

S.E.2d 199, 201 (1994).

    N.C. Gen. Stat. § 52C-6-607 provides as follows:

    (a) A party contesting the validity or enforcement
    of a registered order or seeking to vacate the
    registration has the burden of proving one or more
    of the following defenses:

           (1) The issuing tribunal lacked personal
           jurisdiction over the contesting party;

           (2) The order was obtained by fraud;

           (3) The order has been vacated, suspended, or
           modified by a later order;

           (4) The issuing tribunal has stayed the order
           pending appeal;

           (5) There is a defense under the law of this
           State to the remedy sought;

           (6) Full or partial payment has been made; or
                                     -5-


            (7) The statute of limitations under G.S. 52C-
            6-604 precludes enforcement of some or all of
            the arrears.

       (b) If a party presents evidence establishing a
       full or partial defense under subsection (a) of
       this section, a tribunal may stay enforcement of
       the registered order, continue the proceeding to
       permit production of additional relevant evidence,
       and issue other appropriate orders. An uncontested
       portion of the registered order may be enforced by
       all remedies available under the law of this State.

       (c) If the contesting party does not establish a
       defense under subsection (a) of this section to the
       validity or enforcement of the order, the
       registering   tribunal   shall   issue   an   order
       confirming the order.

N.C. Gen. Stat. § 52C-6-607 (2011).          This court has described the

defenses enumerated in N.C. Gen. Stat. § 52C-6-607(a) as “narrowly-

defined[,]” Welsher v. Rager, 127 N.C. App. 521, 525–26, 491 S.E.2d

661,   663–64   (1997),   and   as   an    “exclusive   list   of   defenses”

available to a party contesting the validity or enforcement of a

registered order, State, By & Through Albemarle Child Support

Enforcement Agency ex rel. George v. Bray, 130 N.C. App. 552, 557,

503 S.E.2d 686, 690 (1998) (emphasis added).

       Here, the trial court acknowledged both in open court and in

its written order that Defendant had failed to carry his burden

with respect to any of the relevant defenses under N.C. Gen. Stat.

§ 52C-6-607(a).    Upon careful examination of the record on appeal
                                 -6-
and the transcript of the 7 February 2013 hearing, we agree that

Defendant has not raised any defenses relevant to contesting

enforcement of the child support order.        Defendant’s primary

defense, which the trial court evidently accepted and used as its

basis to rule in Defendant’s favor, was his purported inability to

earn wages due to the fact that he had been improperly required to

register as a sex offender.      This position – that it would be

unfair to obligate him to pay child support under the circumstances

– was clearly equitable in nature.     We are aware of no authority

supporting the proposition that an equitable defense may be raised

to defend against enforcement of an out-of-state child support

order registered in North Carolina.     To the contrary, in Berry,

this Court specifically held as follows:

            The trial judge erroneously concluded as a
            matter of law that “enforcement of foreign
            support orders under Chapter 52C of the
            General Statutes of North Carolina is an
            equitable remedy.” Chapter 52C provides a
            legal remedy, not an equitable remedy.    Any
            equitable defenses to the child support
            obligations that defendant may wish to raise
            can be raised only in Florida. If defendant
            is successful in Florida, he could then
            contest enforcement of the orders “in North
            Carolina under G.S. 52C-6-607(a)(3) on the
            grounds that the order has been modified.”

187 N.C. App. at 464, 653 S.E.2d at 195 (citations

omitted).
                               -7-
     Accordingly, we must conclude in the instant case that the

trial court’s equitable basis for refusing to enforce the child

support order was erroneous as a matter of law.       Defendant’s

failure to raise any of the applicable statutory defenses required

the trial court to confirm registration of the Colorado child

support order such that the order could be properly enforced in

North Carolina.

     REVERSED.

     Chief Judge MARTIN and Judge STEELMAN concur.